



EXHIBIT 10.1




FOURTH AMENDMENT


THIS FOURTH AMENDMENT (this “Amendment”) dated as of March 16, 2017 to the
Credit Agreement referenced below is by and among Compass Group Diversified
Holdings LLC, a Delaware limited liability company (the “Borrower”), the Lenders
identified on the signature pages hereto and Bank of America, N.A., in its
capacity as Administrative Agent (in such capacity, the “Administrative Agent”).


W I T N E S S E T H


WHEREAS, revolving credit and term loan facilities have been extended to the
Borrower pursuant to that certain Credit Agreement dated as of June 6, 2014 (as
amended, modified, supplemented, increased and extended from time to time, the
“Credit Agreement”) by and among the Borrower, the Lenders identified therein
and the Administrative Agent; and


WHEREAS, the Borrower has requested certain amendments to the Credit Agreement.


NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



1.Defined Terms. Capitalized terms used herein but not otherwise defined herein
shall have the meanings provided to such terms in the Credit Agreement (as
amended by this Amendment).



2.     Amendments. The Credit Agreement is hereby amended as follows:


2.1    Clause (a) of the definition of “Applicable Rate” in Section 1.01 is
amended and restated in its entirety to read as follows:


(a)    with respect to the Term Loan, 2.75% per annum in the case of Eurodollar
Rate Loans and 1.75% per annum in the case of Base Rate Loans


2.2    The following sentence is deleted from the definition of “Eurodollar Base
Rate” in Section 1.01:


Notwithstanding the foregoing, for any interest calculation with respect to the
Term Loan (for both Eurodollar Rate Loans and Base Rate Loans bearing interest
at a rate based on the Eurodollar Rate) pursuant to this Agreement, the
Eurodollar Base Rate shall in no event be less than 1.00% at any time.


2.3    The definition of “Non-Consenting Lender” in Section 1.01 is amended and
restated in its entirety to read as follows:


“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders in accordance
with the terms of Section 10.01 and has been approved by the Required Lenders or
(b) requires the approval of all affected Lenders in accordance with the terms
of Section 10.01 and has been approved by affected Lenders holding more than 50%
of the aggregate outstanding principal amount of all Loans (and unutilized
Commitments, if any) of all affected Lenders.


2.4    The following definition is added to Section 1.01 in appropriate
alphabetical order:


“Refinancing Amendment” means an amendment to this Agreement in form and
substance satisfactory to the Administrative Agent and the Borrower, executed by
each of (a) the Borrower, (b) the Administrative Agent and (c) each Lender that
agrees to provide any portion of the Refinancing Loans being incurred pursuant
thereto.





--------------------------------------------------------------------------------







2.5    A new clause (g) is added to Section 2.02 to read as follows:


(g)    Notwithstanding anything to the contrary in this Agreement, any Lender
may exchange, continue or rollover all of the portion of its Loans in connection
with any repricing, refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.


2.6    In Section 2.05(a)(iii) the reference to “February 28, 2017” is amended
to read “September 16, 2017”.


2.7    A new Section 2.16 is added to read as follows:


2.16    Refinancing Loans.


(a)    The Borrower may from time to time add one or more new term loan
facilities to this Agreement (“Refinancing Loans”) pursuant to procedures
specified by the Administrative Agent to refinance all or any portion of any
outstanding Term Loans or Incremental Term Facilities then in effect pursuant to
a Refinancing Amendment; provided that:


(i)    such Refinancing Loans shall not have a principal or commitment amount
(or accreted value) greater than the Term Loans or Incremental Term Facilities
being refinanced (excluding accrued interest, fees, discounts, premiums or
expenses);


(ii)    no existing Lender shall be under any obligation to provide a commitment
to such Refinancing Loans;


(iii)    each Person providing a commitment to such Refinancing Loans must
qualify as an Eligible Assignee;


(iv)    the Borrower shall deliver to the Administrative Agent:


(A)    a certificate of a Responsible Officer of the Borrower dated as of the
date of the applicable Refinancing Amendment (1) certifying and attaching
resolutions adopted by the board of directors or equivalent governing body of
the Borrower approving such Refinancing Amendment and (2) certifying that,
before and after giving effect to such Refinancing Amendment, each of the
conditions set forth in Section 4.02 are satisfied;


(B)    such amendments to the Collateral Documents as the Administrative Agent
may request to cause the Collateral Documents to secure the Obligations after
giving effect to such Refinancing Amendment; and


(C)    such opinions of legal counsel to the Borrower as the Administrative
Agent may request, addressed to the Administrative Agent and each Lender, dated
as of the effective date of such Refinancing Amendment, in form and substance
satisfactory to the Administrative Agent;


(v)    a fully-executed Refinancing Amendment with respect to such Refinancing
Loans;


(vi)    such Refinancing Loans (A) shall rank pari passu in right of payment as
the other Loans and Commitments; (B) shall not be Guaranteed by any Person that
is not a Guarantor; and (C) shall be secured by the Collateral on an equal and
ratable basis with the Obligations;





--------------------------------------------------------------------------------







(vii)    such Refinancing Loans shall share ratably in any mandatory prepayments
of the Term Loans and any Incremental Term Facilities pursuant to Section 2.05
(or otherwise provide for more favorable prepayment treatment for the remaining
then-outstanding Term Loans and Incremental Term Facilities) and shall have
ratable voting rights with the Term Loans and any Incremental Term Facilities
(or otherwise provide for more favorable voting rights for the remaining
then-outstanding Term Loans and Incremental Term Facilities);


(viii)    such Refinancing Loans shall have such interest rates, interest rate
margins, fees, discounts, prepayment premiums, amortization and a final maturity
date as agreed by the Borrower and the Lenders providing such Refinancing Loans,
provided that such Refinancing Loans shall not have a maturity date that is
prior to the maturity date of, and shall not have a Weighted Average Life that
is shorter than the Weighted Average Life of, the Term Loans or Incremental Term
Facilities being refinanced;


(ix)    subject to clause (viii) above, such Refinancing Loans will have terms
and conditions that are substantially identical to, or less favorable to the
Lenders providing such Refinancing Loans than, the terms and conditions of the
Term Loans or Incremental Term Facilities being refinanced; provided, however,
that such Refinancing Loans may provide for any additional or different
financial or other covenants or other provisions that are agreed among the
Borrower and the Lenders providing such Refinancing Loans and applicable only
during periods after the latest maturity of any Term Loans or Incremental Term
Facilities then in effect; and


(x)    substantially concurrently with the incurrence of such Refinancing Loans,
(A) the Borrower shall apply the aggregate cash proceeds of such Refinancing
Loans (net of reasonable direct costs incurred in connection therewith,
including legal, accounting and investment banking fees and other professional
fees, commissions and expenses) to the prepayment of the outstanding Term Loans
or Incremental Term Facilities being refinanced by such Refinancing Loans and
(B) the Borrower shall pay any amount required pursuant to Section 3.05 as a
result of any such prepayment of Term Loans or Incremental Term Facilities of
existing Lenders.


(b)    The Lenders hereby authorize the Administrative Agent to enter into, and
the Lenders agree that this Agreement and the other Loan Documents shall be
amended by, such Refinancing Amendments to the extent (and only to the extent)
the Administrative Agent deems necessary in order to establish Refinancing Loans
on terms consistent with and/or to effect the provisions of this Section 2.16.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment.


2.8    Section 5.23 is amended and restated in its entirety to read as follows:


5.23    No EEA Financial Institution. The Borrower is not an EEA Financial
Institution.


2.9    In Section 7.02 the “and” after clause (h) is deleted, the “.” after
clause (i) is amended to read “; and” and a new clause (j) is added to read as
follows:


(j)    other Investments provided that (i) such Investments are not funded with
the proceeds of Loans and (ii) the aggregate outstanding principal amount of all
such Investments shall not exceed $30 million at any time.


2.10    Clause (vii) of the second proviso of Section 10.01 is amended and
restated in its entirety to read as follows:







--------------------------------------------------------------------------------





(vii)    an Incremental Facility Amendment shall be effective if signed by the
Borrower, the Administrative Agent and each Person that agrees to provide a
portion of the applicable Incremental Facility, and a Refinancing Amendment
shall be effective if signed by the Borrower, the Administrative Agent and each
Person that agrees to provide a portion of the applicable Refinancing Loans.



3.      Conditions Precedent. This Amendment shall become effective as of the
date hereof upon satisfaction of each of the following conditions precedent in
each case in a manner reasonably satisfactory to the Administrative Agent:


3.1
Amendment. Receipt by the Administrative Agent of executed counterparts of this
Amendment properly executed by a Responsible Officer of the Borrower, the
Lenders constituting Required Lenders (including the Administrative Agent on
behalf of each Lender holding a portion of the Term Loan that delivers a consent
to this Amendment in a form acceptable to the Administrative Agent) and the
Administrative Agent.



3.2
Accrued Interest and Fees. Receipt by the Administrative Agent from the Borrower
of all accrued interest and fees owing on the Term Loan as of the date hereof
for the benefit of the Lenders holding the Term Loan immediately before giving
effect to this Amendment.



3.3
Fees. Receipt by the Administrative Agent, Merrill Lynch, Pierce, Fenner & Smith
Incorporated and the Lenders of any fees required to be paid on or before the
date of this Amendment.



Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 3, each Lender that has consented
to this Amendment shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
date of this Amendment specifying its objection thereto.



4.     Reaffirmation. The Borrower acknowledges and reaffirms that (a) it is
bound by all of the terms of the Loan Documents to which it is a party and (b)
it is responsible for the observance and full performance of all Obligations,
including, without limitation, the repayment of the Loans and reimbursement of
any drawings on any Letter of Credit. Furthermore, the Borrower acknowledges and
confirms that (a) the Administrative Agent, the Lenders and the L/C Issuers have
performed fully all of their obligations under the Credit Agreement and the
other Loan Documents and (b) by entering into this Amendment, the Administrative
Agent, the Lenders and the L/C Issuers do not waive or release any term or
condition of the Credit Agreement or any of the other Loan Documents or any of
their rights or remedies under such Loan Documents or any applicable law or any
of the obligations of the Borrower thereunder.



5.    Miscellaneous.


5.1    The Credit Agreement (as amended hereby) and the obligations of the
Borrower thereunder and under the other Loan Documents are hereby ratified and
confirmed and shall remain in full force and effect according to their terms.
This Amendment shall not be deemed or construed to be a satisfaction,
reinstatement, novation or release of any Loan Document or a waiver by the
Administrative Agent, any Lender or any L/C Issuer of any rights and remedies
under the Loan Documents, at law or in equity.


5.2    The Borrower hereby represents and warrants to the Administrative Agent,
the Lenders and the L/C Issuers as follows:


(a)    The Borrower has taken all necessary action to authorize the execution,
delivery and performance of this Amendment. This Amendment and the execution and
performance hereof by the Borrower do not conflict with the Borrower’s
Organization Documents or any law, agreement or obligation by which the Borrower
is bound.







--------------------------------------------------------------------------------





(b)    This Amendment has been duly executed and delivered by the Borrower and
constitutes the Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms, subject to bankruptcy, insolvency and similar laws
affecting the enforceability of creditors’ rights generally and to general
principles of equity.


(c)    No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or any other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, the Borrower of this Amendment.


(d)    The representations and warranties of the Borrower contained in Article V
of the Credit Agreement or in any other Loan Document, or which are contained in
any document furnished at any time under or in connection therewith, are true
and correct in all material respects (or, in the case of any such
representations and warranties qualified by materiality or Material Adverse
Effect, in all respects as drafted) as of the date hereof with the same effect
as if made on and as of the date hereof, except to the extent such
representations and warranties specifically refer to an earlier date, in which
case such representations and warranties are true and correct in all material
respects (or, in the case of any such representations and warranties qualified
by materiality or Material Adverse Effect, in all respects as drafted) as of
such earlier date.


(e)    No event has occurred and is continuing which constitutes a Default or an
Event of Default.


5.3    This Amendment shall constitute a Loan Document for all purposes. This
Amendment may be executed in any number of counterparts, each of which when so
executed and delivered shall be an original, but all of which shall constitute
one and the same instrument. Delivery of an executed counterpart of this
Amendment by telecopy or other electronic means (such as by email in “pdf” or
“tif” format) shall be effective as an original and shall constitute a
representation that an executed original shall be delivered. This Amendment
constitutes the entire contract among the parties relating to the subject matter
hereof and supersedes any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. This Amendment will inure to
the benefit of and bind the respective successors and permitted assigns of the
parties hereto.


5.4    THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK. THE TERMS OF SECTIONS 10.14 AND 10.15 OF THE CREDIT
AGREEMENT ARE INCORPORATED HEREIN BY REFERENCE, MUTATIS MUTANDIS.


[SIGNATURE PAGES FOLLOW]









--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Fourth Amendment to be duly executed and delivered as of the date first above
written.


BORROWER:
 
COMPASS GROUP DIVERSIFIED HOLDINGS, LLC,
 
 
a Delaware limited liability company
 
 
 
 
 
 
 
By:
 
/s/ Ryan J. Faulkingham
 
 
Name:
 
Ryan J. Faulkingham
 
 
Title:
 
Chief Financial Officer





[SIGNATURE PAGES CONTINUE]





--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:
 
BANK OF AMERICA, N.A., as Administrative Agent on behalf of itself and on behalf
of each consenting Lender holding a portion of the Term Loan
 
 
 
 
 
 
 
 
 
By:
 
/s/ Renee Marion
 
 
Name:
 
Renee Marion
 
 
Title:
 
Assistant Vice President






--------------------------------------------------------------------------------





LENDERS:
 
BANK OF AMERICA, N.A.
 
 
 
 
 
 
 
By:
 
/s/ Christopher T. Phelan
 
 
Name:
 
Christopher T. Phelan
 
 
Title:
 
Senior Vice President

 
 
 
 
 
 
 
SUNTRUST BANK
 
 
By:
 
/s/ Johnetta Bush
 
 
Name:
 
Johnetta Bush
 
 
Title:
 
Director
 
 
 
 
 
 
 
U.S. BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/ Jason Nadler
 
 
Name:
 
Jason Nadler
 
 
Title:
 
Managing Director
 
 
 
 
 
 
 
TD BANK, N.A.
 
 
By:
 
/s/ Bernadette Collins
 
 
Name:
 
Bernadette Collins
 
 
Title:
 
Senior Vice President
 
 
 
 
 
 
 
MUFG UNION BANK, N.A.
 
 
By:
 
/s/ Ravneet Mumick
 
 
Name:
 
Ravneet Mumick
 
 
Title:
 
Director
 
 
 
 
 
 
 
FIFTH THIRD BANK
 
 
By:
 
/s/ Nick Jevic
 
 
Name:
 
Nick Jevic
 
 
Title:
 
Vice President



[SIGNATURE PAGES CONTINUE]







--------------------------------------------------------------------------------





LENDERS:
 
THE PRIVATE BANK
 
 
 
 
 
 
 
By:
 
/s/ Rettig E. Deinlein
 
 
Name:
 
Rettig E. Deinlein
 
 
Title:
 
Associate Managing Director
 
 
 
 
 
 
 
WEBSTER BANK, N.A.
 
 
By:
 
/s/ George G. Sims
 
 
Name:
 
George G. Sims
 
 
Title:
 
Senior Vice President
 
 
 
 
 
 
 
SIEMENS FINANCIAL SERVICES, INC.
 
 
By:
 
/s/ Maria Levy
 
 
Name:
 
Maria Levy
 
 
Title:
 
Vice President
 
 
 
 
 
 
 
By:
 
/s/ Michael Holvik
 
 
Name:
 
Michael Holvik
 
 
Title:
 
Vice President
 
 
 
 
 
 
 
FIRST TENNESSEE BANK NATIONAL ASSOCIATION
 
 
By:
 
/s/ Keith A. Sherman
 
 
Name:
 
Keith A. Sherman
 
 
Title:
 
Senior Vice President






